Citation Nr: 9908056	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether improved pension benefits were properly discontinued 
on the basis of excessive countable income.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from February 1953 to 
January 1955.

This appeal arises from action taken by the New Orleans, 
Louisiana Regional Office (RO) to terminate the veteran's 
improved pension benefits effective from January 1995.  The 
RO took this action because evidence revealed that the 
veteran's annual countable income less medical expenses 
($12,576), exceeded the then-applicable maximum annual 
pension rate for a married veteran, i.e. $10,527.

The Board remanded the veteran's claim for further 
development in an October 1996 decision.  Specifically, the 
Board requested that medical expense information for the 
entire period, beginning January 1, 1995 to December 31, 
1995, be obtained, and that clarification regarding the 
appellant's reference to the reduction of a "disability 
check" be obtained.  

Additional development was completed.  However, the Board 
again remanded the veteran's claim in an August 1997 
decision, in order to clarify whether he wished to appear for 
a hearing on appeal.  Although the veteran claimed that he 
"would not mind" having a hearing, he indicated that he did 
not have any means of traveling to one, and his claim has 
been returned to the Board for final disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran's countable income for the annual period 
beginning January 1, 1995 exceeded the then-applicable 
maximum annual pension rate for a married veteran.


CONCLUSIONS OF LAW

Improved pension benefits were properly discontinued 
effective from January 1, 1995.  38 U.S.C.A. § 1503, 5107 
(West 1991 and Supp. 1997); 38 C.F.R. §§ 3.23, 3.270(b), 
3.271, 3.272(g), 3.273, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  As to another preliminary matter, the appellant has 
not indicated that there exists any record of probative value 
that is available and that has not already been included in 
the claims folder.  Accordingly, the Board finds that all 
relevant evidence has been properly developed and that the 
duty to assist the appellant in developing pertinent facts, 
as set forth in 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran is claiming, in essence, that his improved 
disability pension benefits were not properly discontinued, 
effective from January 1, 1995.  Under applicable criteria 
for pension purposes, payments of any kind from any source 
will be counted as income during the twelve month 
annualization period in which received, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272(1998).  
38 C.F.R. § 3.271 (1998).  As to exclusions from countable 
annual income, 38 C.F.R. § 3.272(g) provides that "...there 
will be excluded from the amount of an individual's annual 
income any unreimbursed amounts which have been paid [for 
medical expenses] within [a] 12-month annualization 
period....[so long as such amounts are]...in excess of 5 
percent of the applicable maximum annual pension rate...in 
effect during the 12-month annualization period...."

The Board will first review the veteran's pertinent financial 
history.

In a financial report, dated and received in January 1993, 
the appellant reported income of $616 per month from 
disability insurance.  No additional income was reported.

In a letter to the RO, with an attachment from the Social 
Security Administration, received in December 1994, the 
appellant indicated that he would be receiving Social 
Security disability in the amount of $420.50 per month, 
beginning in December 1994.  

In January 1995, the RO notified the appellant that his 
disability pension payments would be stopped because his 
income exceeded the limit set by law for pension purposes.  
VA based its determination on the veteran's calculated total 
countable annual income of $12,576, which exceeded the 
regulatory limit of $10,527 for a married veteran.  However, 
no medical expenses had been deducted.

In his May 1995 substantive appeal, the appellant reported 
that his $616 per month in long term disability insurance 
benefits would be discontinued in October 1997.

In December 1995, the veteran submitted medical expenses 
covering the period from January 1995 to November 1995, 
totaling $413.99, which included a 1995 accounting from 
Shute's Drug Store totaling $181.80.

At his November 1995 RO hearing on appeal, the veteran 
testified that he thought he should "be receiving some part 
of [his] veterans benefits that [he] was receiving before 
[he] was cut off."  He reported that he had a lot of medical 
expenses, particularly for medication, and that he would 
obtain records from his pharmacist for the period of 1995, 
and submit them.

After review of the veteran's medical expense records, the RO 
again found excess income for the period of 1995, in a 
February 1996 decision.

The Board remanded the veteran's claim for further 
development in an October 1996 decision.  Specifically, the 
Board requested that any medical expenses for the month of 
December 1995 be obtained, and that the veteran clarify his 
statement that his "disability check" had been cut by $600 
per year.

The veteran submitted an accounting from Shute's Drug Store 
for all over-the-counter items that he had purchased in 1995, 
totaling $236.08.  

In an EVR, dated and received in November 1996, the appellant 
reported gross income of $12,130.08 for 1995, which 
represented Social Security disability of $443 per month and 
disability insurance of $567.84 per month.  

The RO determined that the reduction for disability insurance 
from $616 to $567.84 per month was not effective until May 
1996 and, because it could not be applied until the first of 
the month following the reduction, had no effect on the 
calculation of the veteran's 1995 income.

The Board again remanded the veteran's claim in an August 
1997 decision for clarification of the veteran's desire for a 
hearing.  The veteran reported that, although he would not 
mind having a hearing, he did not have any means of traveling 
to one, and did not request that one be scheduled.

Analysis

As discussed above, payments of any kind and from any source 
are countable income for determining eligibility for VA 
pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a) (1998).  A person 
who is receiving pension benefits is required to report to 
the VA in writing any material change or expected change in 
his or her income, net worth, or other circumstance that 
affects the payment of benefits. 38 U.S.C.A. § 1506; 38 
C.F.R. §§ 3.277, 3.660 (1998). 

Turning now to the question of whether the veteran's improved 
pension benefits were properly discontinued effective from 
January 1, 1995, the Board observes that, for the annual 
period beginning January 1, 1995, the veteran was receiving 
Social Security benefits totaling approximately $5,184.  
Additionally, the veteran was in receipt of long term 
disability insurance benefits of $616 per month, totaling 
$7,392 annually.  His totally countable annual income was 
$12,576, less reported unreimbursed medical expenses in the 
amount of $448.99 (the RO appears to have given the veteran 
double credit for a $90 medical expense and determined a 
total deduction of $538.99) for this annual period.  Such 
expenses reduce his countable income to $12,127.01, an amount 
well in excess of the maximum pension rate that was 
applicable during said annual period of $10,527.  Even if the 
Board were to separately deduct the receipts from Shute's 
Drug Store of $181.80 and $236.08, respectively, the 
veteran's countable income would be $11,890.93, still in 
excess of the maximum annual pension rate.  Thus, the RO's 
termination of the veteran's pension award effective from 
January 1, 1995 may be deemed to have been properly effected.  

This being the case, and in view of the calculations set 
forth above, it would appear that the veteran's improved 
pension benefits were, in fact, properly discontinued, 
effective from January 1, 1995.


ORDER

Improved pension benefits were properly discontinued 
effective from January 1, 1995.




		
	NANCY PHILLIPS
	Member, Board of Veterans' Appeals



 

- 6 -


- 2 -


